—Order of disposition, Family Court, New York- County (Sara Schechter, J.), entered on or about September 19, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determina*5tion that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal sale of a controlled substance in the third degree and criminal sale of a controlled substance in the fifth degree, and placed her with the New York Foundling Mother-Child Residence for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. Appellant’s intent to aid in the sale of drugs was amply established. She received the drug sale proceeds during the transaction. She remained beside the undercover officer after her companion directed the officer to wait with appellant while he retrieved the drugs, and she still possessed the proceeds when she was arrested. The evidence did not support an innocent explanation for appellant’s conduct (see, People v Williams, 172 AD2d 448, affd 79 NY2d 803). Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Friedman, JJ.